Global Healthcare Mobility Partner

Programme

(hereinafter referred to as "Agreement")

 



 

between

 

Global Health Voyager

340 N. Camden Dr. Suite 302

Beverly Hills, CA

90210

United States of America



(hereinafter referred to as "Organisation")



 

and

 

Deutsche Lufthansa AG



Von-Gablenz-Strasse 2-6

D-50679 Koln

 

(hereinafter referred to as "Lufthansa")





 



FRAXV/D LH0HE61816/8/2011

 



Contents



Article 1: Parties 3 Article 2: Scope of Agreement 3 Article 3: Validity and
Termination 3 Article 4: General Conditions 3 Article 5: Independent Contractor
4 Article 6: Use of Trademarks, Service Marks or Logos 4 Article 7: Reduction in
Service 4 Article 8: Non-Waiver 4 Article 9: Non-Assignment 4 Article 10: Force
Majeure 4 Article 11: Unenforceable Provisions 4 Article 12: Conditions of
Carriage 5 Article 13: Governing Law 5 Article 14: Entire Agreement 5 Article
15: Signatures 6





List of Attachments to this Agreement:

Attachment A: Lufthansa Travel Discounts and Ticketing Rules

 



FRAXV/D LH0HE61826/8/2011

 



Whereas Global Health Voyager (hereinafter referred to as "Organisation") and
Deutsche Lufthansa AG (hereinafter referred to as "Lufthansa") agree to enter
into this Agreement which provides for the Organisation agreeing to use
Lufthansa's transportation services for discounted travel from all LH
Destinations in Germany, Spain, Israel, Switzerland, Turkey, Saudi Arabia,
Qatar, United Arab Emirates, Bahrain, Kuwait, Oman to all LH destinations in the
US with respect to the travel conditions as described herein. All relevant
details/conditions will be laid down in Attachment A to this Agreement.



Now Therefore, the Organisation and Lufthansa, each a "Party" and together the
"Parties" under this Agreement agree as follows:



Article 1: Parties

This Agreement establishes the terms and conditions with respect to a discounted
travel program between the Organisation and Lufthansa to enter into and execute
this Agreement on their behalf.



Article 2: Scope of Agreement

The Organisation has designated Lufthansa as a preferred airline partner for
tickets originating in all LH Destinations in Germany, Spain, Israel,
Switzerland, Turkey, Saudi Arabia, Qatar, United Arab Emirates, Bahrain, Kuwait
Oman for travel to all LH destinations in the US.



Article 3: Validity and Termination

The term of this Agreement is the inclusive period starting with the 01.07.11
and ending 30.06.12. The period during which tickets that meet the requirements
of the conditions lad down in Attachment A shall be used for travel hereunder is
the inclusive period from 01.07.11 through to 30.06.12, provided that none of
the Parties has terminated this Agreement by providing thirty (30) days' prior
written notice to the other Party. Upon termination of this Agreement, no
further Travel Discounts (as defined in Attachment A) shall be earned by or
issued to the Organisation.



Article 4: General Conditions

4.1  The Organisation shall inform Eligible Passengers travelling to United
States Of America that, in conjunction with this Agreement, Lufthansa is
offering special travel discounts (hereinafter referred to as the "Discount")
specified in Attachment A Eligible Passengers are patients undergoing medical
treatment in United States Of America, their family members or any persons
accompanying the patient ("Eligible Passengers").

4.2  in order to take advantage of these discounted fares, the applicable
internet link www.lufthansa.com/healthcare and unique Access Code USPLX can be
distributed and communicated by the Organisation to all Eligible Passengers.
This Access Code will enable all Eligible Passengers to access the travel
discounts via a dedicated online booking platform on Lufthansa's internet site.

4.3  The Organisation shall actively promote and encourage travel on Lufthansa
wherever possible.



FRAXV/D LH0HE61836/8/2011

 

 

4.4 The Organisation shall not make public the aforementioned applicable Access
Code to any third parties other than Eligible Passengers.



Article 5: Independent Contractor

This Agreement is not intended to nor will it be construed to create or
establish any partnership or joint venture between the Parties.



Article 6: Use of Trademarks, Service Marks or Logos

No Party will use any logos, trade names or service marks of any other Party, in
advertising or other solicitation without first obtaining that Party's prior
written approval of such use.



Article 7: Reduction in Service

If Lufthansa terminates or reduces service to any city that is covered by this
Agreement, this Agreement shall be amended to exclude such city and to reflect
such reduction, without liability of Lufthansa, and this Agreement will continue
in full force and effect as to the cities and services not affected by such
termination or reduction.



Article 8: Non-Waiver

The right of any Party to require strict performance and observance of any
obligations hereunder shall not be affected in any way by any previous waiver,
forbearance or course of dealing. Exercise by any Party of its right to
terminate hereunder will in no way affect or impair its right to bring suit for
any default or breach of this Agreement.



Article 9: Non-Assignment

No Party will assign this Agreement or any right or obligation hereunder without
the prior written consent of the other Party. Any assignment in violation of
this provision will be null and void.



Article 10: Force Majeure

No Party will be responsible for non-performance or delays in performance caused
by actions beyond its control, such as, but not limited to, acts of God or by
governmental authority, pandemics, strikes or labour disputes, weather, natural
disasters, mechanical difficulties, embargo, shortage of goods, or any other
cause beyond the reasonable control of that Party.



Article 11: Unenforceable Provisions

In the event that one or more of the provisions of this Agreement shall be
determined to be invalid, unenforceable, or illegal, such invalidity,
unenforceability or illegality shall not affect any other provision of this
Agreement.



FRAXV/D LH0HE61846/8/2011

 



Article 12: Conditions of Carriage

The provision of all transportation related to this Agreement is subject to
Lufthansa's terms and conditions of carriage in effect at the time a ticket is
purchased. In the event of any conflict between the respective conditions of
carriage and this Agreement the conditions of carriage shall prevail.



Article 13: Governing Law

The construction, validity and performance of this Agreement shall be governed
by German Law. The place of jurisdiction for all legal disputes arising from or
in connection with this Agreement, its initiation, efficacy or termination shall
be Frankfurt/Main, Germany.



Article 14: Entire Agreement

This Agreement, including Attachment A constitutes the entire agreement and
understanding of the parties on the subject matter hereof, and supersedes all
prior Agreements, whether oral or written, among the Parties hereto concerning
the subject matter hereof .

This Agreement supersedes all other agreements between the Organisation and
Lufthansa individually or collectively offering discounts in the respective
Point of Sale. This Agreement may be modified or amended only by further written
agreement signed by the Parties.



FRAXV/D LH0HE61856/8/2011

 



 

Article 15: Signatures

 

The Parties hereby execute this Agreement by the duly authorised
representative(s) of the orgnisation and Lufthansa





Organistaion Lufthansa Global Health Voyager Deutsche Lufthansa AG 340.N Camden
Dr. Suite 302 Lufthansa Aviation Center   Airporting 90210 Beverly Hills, CA
60546 Frankfurt/Main United States of America Germany       NAME : Andrea
Pernkope   TITLE : Deutsche Lufthansa AG   Productentwiklung Pribvaterise  
 Lufthansa Aviation Center, FRA XP/E   80546 Frankfurt/Main [image_024.gif] 
 [image_025.gif]

 